Citation Nr: 0733937	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to a disability rating in excess of 60 
percent for coronary artery disease, status post bypass 
graft.

2.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	John E. Talbot, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in July 2003 and September 2003 
by the Nashville, Tennessee, Regional Office (Nashville RO).  

The veteran was scheduled for a videoconference before a 
Veteran's Law Judge at the RO on October 11, 2007; however, 
since the appellant did not report to the scheduled hearing, 
the request is considered withdrawn.  38 C.F.R. § 20.704 
(2007).


FINDINGS OF FACT

On September 26, 2007, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
appellant that he was satisfied with the decision regarding 
his appeal and wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of Substantive Appeals filed by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises from a July 2003 rating decision to 
which the veteran filed a notice of disagreement (NOD) with 
the issue of the disability rating of 20 percent assigned for 
his diabetes mellitus, and a September 2003 rating decision 
to which the veteran filed an NOD with the issues of denial 
of service connection for gastric bleeding ulcer and the 
disability rating of 10 percent for coronary artery disease, 
status post bypass graft.  In June 2004, the veteran 
submitted a VA Form 9, Substantive Appeal, indicating he was 
appealing only the issues of increased ratings for his 
diabetes mellitus and coronary artery disease, status post 
bypass graft.  In a February 2007 rating decision, the RO 
increased the veteran's disability rating for his coronary 
artery disease, status post bypass graft to 60 percent.  It 
appears that the veteran intended to withdraw his appeal of 
this issue in a statement dated March 2, 2007.  However, as a 
May 2007 Supplemental Statement of the Case listed increased 
ratings of diabetes mellitus and coronary artery disease, 
status post bypass graft, as the issues on appeal, the Board 
will dispose of both issues as part of this appeal.

In a statement signed by the veteran and received by the RO 
on September 26, 2007, the appellant indicated that he was 
satisfied with the decision regarding his appeal and wished 
to withdraw his appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


